SILBERMAN, Judge.
William F. Nye and Andrea R. Nye appeal the judgment entered on their “Supplemental Pleading to Assess Costs for Environmental Remedies Pursuant to Final Judgment.” We affirm without comment as to all issues, with one exception. In their final issue, the Nyes argue that the trial court erred in granting attorney’s fees to the appellees. However, in the judgment, the trial court reserved jurisdiction to determine the amount of fees to be awarded. Because the amount has not been determined, that portion of the judgment is nonfinal and nonappealable. See Salem v. Abram, 868 So.2d 1213, 1214 (Fla. 2d DCA 2004); Argento v. Argento, 842 So.2d 182, 184 (Fla. 2d DCA 2003). *305Therefore, we dismiss the fee issue for lack of jurisdiction.
Affirmed in part; dismissed in part.
SALCINES and WALLACE, JJ., Concur.